IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 CARVELL RICE,                                  : No. 7 EM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 COURT OF COMMON PLEAS OF                       :
 PHILADELPHIA,                                  :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of April, 2021, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are GRANTED.

      The Court of Common Pleas of Philadelphia County is ORDERED to adjudicate

Petitioner’s pending matter within 90 days.

      The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.